UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7111


FREDRICK Y. CULP, a/k/a Fredrick Yvonne Culp,

                       Plaintiff – Appellant,

          v.

DOCTOR   ALEWINE, South Carolina Department of Corrections;
DOCTOR JOHN PATE, Doctor at Lee Correctional Institution;
DOCTOR      AMONITTI,  Doctor   at  Ridgeland  Correctional
Institution; YVONNE MCDONALD, Nurse at Lee; MICHELLE
USSEMY, Nurse at Kershaw Correctional Institution; PAUL
DRAGO, Nurse Practitioner at Kershaw; NURSE DAVIS, at
Ridgeland,

                       Defendants – Appellees,

          and

SOUTH   CAROLINA   DEPARTMENT   OF   CORRECTIONS;  RICHLAND
MEMORIAL, Palmetto Health Richland Hospital; DOCTORS AT
RICHLAND MEMORIAL THAT PERFORMED HEART SURGERY; NURSE
PRACTITIONER AT      LEE CORRECTIONAL INSTITUTION; NURSE
PRACTITIONER AT RIDGELAND CORRECTIONAL INSTITUTION; DOCTOR
PETITE, at Richland Memorial; DOCTOR BEARDEN, at Richland
Memorial; DOCTOR JOHN DOE, at Richland Memorial; DOCTOR AT
LEE   CORRECTIONAL  INSTITUTION;   DOCTOR   AT    RIDGELAND
CORRECTIONAL INSTITUTION,

                       Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.       Joseph F. Anderson, Jr.,
District Judge. (5:13-cv-01342-JFA)


Submitted:   October 16, 2014             Decided:   October 22, 2014
Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Y. Culp, Appellant Pro Se. Samuel F. Arthur, III,
James Rufus Bratton, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER,
PA, Florence, South Carolina; Meghan Hazelwood Hall, Julius
Walker McKay, II, Kelli Lister Sullivan, MCKAY, CAUTHEN, SETTANA
& STUBLEY, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Frederick Y. Culp appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2012)    complaint.     We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  Culp v.

Doctor Alewine, No. 5:13-cv-01342-JFA (D.S.C. July 14, 2014).

We   dispense    with      oral   argument   because   the   facts   and   legal

contentions     are    adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        3